DECISION
The application of the above-named defendant for a review of the sentence of five years for Second Degree Assault (shooting at wife with .22 rifle) imposed on January 22, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that this sentence was not proper, reasonable, and sufficiently lenient, the crimes, the individual, and the sentencing goals kept in mind, particularly when it is considered that the crime may be punished by 6 years imprisonment or by a fine of $2000, or both, and that the defendant has a prior felony conviction, which if used against him could have resulted in imprisonment for life or years without limit. Further, the defendant appears to be eligible to request parole consideration at the present time.
We thank Professor David J. Patterson, Acting Director of the Montana Defender project, for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom..